COURT OF APPEALS      NUMBER 12-15-00190-CV




                                                     3   DECEMBER 2015
Clerk
Office of   the Clerkict Clerk         CAUSE NO:   3-42362
of Anderson County, Texas              Sims vs Thompson et al
500 N. Church Street, Room 18          3rd Judicial District Court
Palestine, TX 75801                    of Anderson County, Texas

RE: Filing of Second Motion To Extend The Time For Filing a Notice of
    Appeal

To The Clerk:
    Please find enclosed the Plaintiff's 'Petitioner's Second Motion
to Extend the Time for Filing a Notice of Appeal.
    Would you please file this and bring it to the Court's attention.
                     Thank you,
                                                     REC'D IN COURT OF APrtALS
                              V
                                                      12th Court of Appe *.!s District
                     Billy Ross Sims, 511649
                     Wynne Unit
                     810 FM 2821
                     Huntsville, TX 77349-0001

cc: Clerk, 12th Court of Appeals
    12-15-00190-CV

                        *          *       *              *


Clerk, Office of the District Clerk                 CAUSE NO:      3-42362
of Anderson County, Texas                            Sims vs Thompson et al
500 N. Church Street, Room 18                       3rd Judicial District Court
Palestine, TX 75801                                 of Anderson County, Texas

RE: Change of Address Notice

To The Clerk,
    The Plaintiff in this case, Billy Ross Sims, 511649, has been
transferred to another prison unit addressed below:
                     BILLY ROSS SIMS, 511649
                   tfynne iinit
                     810 FM 2821
                   Hai*s*i*aie, TX 77349-0001

cc: Clerk, 12th Court of Appeals         •-g^oL. "was* S^*, 5"tv^
                       TRIAL COURT NUMBER  3-42362
                   COURT OF APPEALS No. 12-15-00190-CV

BILLY ROSS SIMS, 511649           §        IN THE DISTRICT COURT
vs                                §        3rd JUDICIAL DISTRICT
Carter Thompson                            ANDERSON COUNTY, TEXAS
David Bridges                     §
Douglas Lang
Robert Fillmore                   §
Elizabeth Lang-Miers
Lana Myers                        §
Rissie Owens
Michelle Skyrme                   §
James Hensarling
James Kiel                        §
                      PETITIONER'S SECOND MOTION
          TO EXTEND THE TIME FOR FILING A NOTICE OF APPEAL
TO THE COURT:

     COMES NOW THE PETITIONER, BILLY ROSS SIMS, pro se, and files
this Motion to Extend the Time for Filing a Notice of Appeal, and
would show:

1.   On June 30, 2015, the Court's hearing official initialed a bad
faith Order of Dismissal without jurisdiction, and in violation of
Judicial Code of Conduct Canons 2A, 3B(2), (5), and (7).
2.   On July 8, 2015, under the prison mailbox rule, a timely request
for findings of fact and conclusions of law was filed under Texas
Rules of Civil Procedure Rule 296. The Court's hearing official
refused to act to make findings of fact and conclusions of law within
the time prescribed by Rule 297, which was due July 28, 2015; and a
timely Notice of Past Due Findings of Fact and Conclusions of Law was
filed under Rule 297, which extended the time out to 40 days from the
date of the original request for findings of fact and conclusions of
law was made on July 8, 2015, making the due date August 17, 2015.
3.   The filing of the Request for Findings of Fact and Conclusions

of Law on July 8, 2015, under Rule 25.1(a)(4) TRCP, extended the
finie for Perfecting the Appeal out to 90 days from the date the Order

of Dismissal was initialed on June 30, 2015, and 90 days from that

date is September 28, 2015.

4. On July 29, 2015, the Clerk of the 12th Court of Appeals accepted

filing of a Petition for Writ of Mandamus against the bad faith Order
of Dismissal, and the ruling is pending.

5.   The Court's hearing official refused to rule on the first Motion

to extend the time for filing a notice of appeal, that requested an

extension of 90 days from September 28, 2015 out to December 22, 2015

pending the outcome of the ruling by the 12th Court of Appeals on the
mandamus. The previous Motion filed was not ruled on by the Court.

6.   This Second Motion to Extend the Time for Filing a Notice of Appeal

seeks to protect petitioner's right to appeal while waiting for the
12th Court of Appeals to rule on the mandamus petition regarding the

bad faith Order of Dismissal, and petitioner asks the Court to extend

the time out 90 days from December 22, 2015, which would be the date

March 20, 2016.
                                 PRAYER

    WHEREFORE ALL PREMISIS CONSIDERED, Petitioner paays for the 90
day extension of time out to March 20, 2016, and that the Court will
grant this Second Motion to Extend the Time for Filing a Notice of
Appeal.
                              VERIFICATION

    I, Billy R. Sims, 511649, being presently incarcerated in the
TDCJ at the Wynne Unit, declare under penalty of perjury that the
foregoing is true and correct accoddinsHto my own beliefs.
     Signed this 3rd Day of December 2015.


                                   BILLY R. SIMS, 511649
                                   Wynne Unit 810 FM 2821
                                   Huntsville, TX 77349-0001